SiebeckeR, J.
The benefit certificate issued to the decedent by the lodge in express terms stipulates that he, as a member of the association, becomes bound by its laws, rules,, and regulations. Under these circumstances the laws, rules, and regulations were as effectually a part of his contract as if particularly set forth in the certificate. Sec. 1, art. 9, of the lodge’s constitution, in force at the time this certificate matured, provided that “no will shall be permitted to control the appointment or distribution of, or rights of any person to, any benefit payable by this order,” and that the certificate holder had no power to sell, assign, or hypothecate it or change the beneficiaries otherwise than in the manner prescribed by the laws. This is in effect an agreement by the certificate holder to forego the right to dispose of the proceeds of this contract by will and it precludes him from making disposition of them in this manner. The imposition of such a stipulation as a *597condition of membership in the lodge is not at variance with law or public policy, and it must be held an -enforceable obligation. In the case of Baldwin v. Begley, 185 Ill. 180, 56 N. E. 1065, such an agreement was held binding on the certificate holder, and was held to prevent any disposition of the proceeds contrary to its terms. See, also, Koerts v. Grand Lodge, Hermann's Sons, 119 Wis. 520, 97 N. W. 163; Barry v. Catholic Knights, 119 Wis. 362, 96 N. W. 797; Grand Lodge, Hermann's Sons v. Lemke, 124 Wis. 483, 102 N. W. 911. The legal result is that the deceased could not dispose of the proceeds of the certificate by will, and it is immaterial what he may have intended respecting them in his will. He could not thereby change the terms of the contract, and the money realized must be paid to the person designated by it.
The terms of the certificate specifying to whom payment should be made at its maturity are that it “agrees to pay out of the Widows’ and Orphans’ Benefit Eund to his legal heirs the sum of two thousand dollars in accordance with and under the laws governing this Order.” The term “legal heirs,” in its technical sense as used in the common law, includes all persons born in lawful matrimony who succeed to the estate in real property of an ancestor. Appeal of Dodge, 106 Pa. St. 216; Lavery v. Egan, 143 Mass. 389, 9 N. E. 747; Hascall v. Cox, 49 Mich. 435, 13 N. W. 807. When its use is not restricted to this technical sense, the meaning and scope of the words is to be ascertained from the general significance given them and from the context of the document and the circumstances wherein they are employed, in view of the law applying to the subject in hand. The decisions construing the meaning of the words are very numerous and conflict in certain respects. The great weight of the decisions is clearly to the efiect that, unless a contrary intent is indicated, the words, when used respecting a transfer of personal property, mean all persons designated as distributees by the statutes for the distribution of the property of intestates. In re Comly’s Es*598tate, 136 Pa. St. 153, 20 Atl. 397; Kendall v. Gleason, 152 Mass. 457, 25 N. E. 838; Tompkins v. Levy, 87 Ala. 263, 6 South. 346; Lee v. Baird, 132 N. C. 755, 44 S. E. 605; Johnson v. Knights of Honor, 53 Ark. 255, 13 S. W. 794; 1 Cooley, Briefs on Ins. 808; Perry v. Scaife, 126 Wis. 405, 105 N. W. 920.
The certificate was issued through a local lodge of this state of which deceased remained a member until his death. It also appears that he was a resident of this state during his membership. Under these circumstances the contract was undoubtedly made with reference to the laws of this state, and the intent with which the words were used must be ascertained with reference to what persons are designated as distributees under our laws. By subd. 6, sec. 3935, Stats. 1898, the widow is included as a distributee and is entitled to receive the same share of a decedent’s personal property as a child. Under this statute the widow and children are included in the same class, and whenever the term “heirs” or the term “legal heirs” is employed in a popular sense, as designating those to whom personal property is given, it is to be taken as meaning those who take as distributees. It is quite apparent that this was the intended meaning of the words in this certificate. The decedent obligated himself to contribute to the “Widows’ and Orphans’ Benefit Eund,” and the lodge in consideration thereof agreed to pay the stipulated sum out of this fund to his “legal heirs.” The various provisions of the lodge’s code indicate that the proceeds of the certificate are intended for the aid and benefit of the member’s family and those dependent on him. It is manifest that the widow was intended to be included as a “legal heir.” We must hold that the trial court correctly considered that the widow was entitled to share equally with the decedent’s children in the avails of the certificate. Knights Templars & M. M. Aid Asso. v. Greene, 79 Fed. 461; Johnson v. Knights of Honor, supra; Hanson v. Minn. S. R. Asso. 59 Minn. 123, 60 N. W. 1091; N. W. M. *599Aid Asso. v. Jones, 154 Pa. St. 99, 26 Atl. 253; Lyons v. Yerex, 100 Mich. 214, 58 N. W. 1112; Janda v. B. R. C. F. C. U. 173 N. Y. 617, 63 N. E. 1110; Alexander v. N. W. M. Aid Asso. 126 Ill. 558, 18 N. E. 556; Mullen v. Reed, 64 Conn. 240, 29 Atl. 478; Bacon, Ben. Soc. & Life Ins. § 260; Niblack, Ben. Soc. & Acc. Ins. (2d ed.) § 189; 1 Cooley, Briefs on Ins. 808; 4 Words & Phrases, 3253, “Heirs as Dis-tributees.”
By the Court. — Judgment affirmed on both appeals.